Citation Nr: 0813339	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-37 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an annual clothing allowance.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to June 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 determination by the 
Prosthetics Program Manager at the Pittsburgh, Pennsylvania 
VA Medical Center (VAMC), which denied the veteran's request 
for a clothing allowance.



FINDINGS OF FACT

1.  Medical records show the veteran utilizes a (TENS) unit 
for pain management of his service-connected degenerative 
disc disease, lumbar spine disability.

2.  The veteran is not service-connected for anatomical loss 
or loss of use of a hand or foot; nor any dermatological 
disability, and he does not use any prosthetic or orthopedic 
appliances for such.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
are not met.  38 U.S.C.A. §§ 1162, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(a), 3.810 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty-to- 
assist nor the duty-to-notify provisions of the VCAA are 
implicated.  The Court has also recognized that enactment of 
the VCAA does not affect matters before it on appeal from the 
Board when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

In the present appeal, the Board finds that the veteran's 
claim for an annual clothing allowance is legally 
insufficient.  In cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  No useful purpose would be served by 
remanding this matter for more evidentiary or procedural 
development and such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).


Analysis

The veteran is currently in receipt of a total disability 
rating based on individual unemployability (TDIU); a 60 
percent disability rating for degenerative disc disease of 
the lumbar spine; a 10 percent disability evaluation for 
post-traumatic arthritis, right wrist; and a noncompensable 
(0 percent) rating for a scar of the left knee.  

He contends that he is entitled to an annual clothing 
allowance due to use of a TENs unit for back pain, shoe 
inserts also for back pain, and an elastic brace for his 
right wrist.

Under the law, a veteran who has a service-connected 
disability is entitled, on application therefore, to an 
annual clothing allowance, payable in a lump sum.  38 
U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).  There are two 
alternative qualifying criteria.  First, a medical report 
discloses that the applicant wears or uses certain prosthetic 
or orthopedic appliances that tend to wear or tear clothing 
because of such disability, and such disability is the loss 
of a hand or a foot.  38 C.F.R. § 3.810(a)(1).  
Alternatively, the Chief Medical Director or his designee 
certifies that because of such disability a prosthetic or 
orthopedic device is worn or used that tends to wear or tear 
the applicant's clothing, or that because of the use of a 
physician-prescribed medication for a skin condition that is 
due to a service-connected disability irreparable damage is 
done to the applicant's outer garments. 38 C.F.R. § 
3.810(a)(2).

In the present case, the veteran's application for clothing 
allowance, VA Form 21-8678, is not of record.  However, in 
his July 2005 Notice of Disagreement, the veteran stated that 
he had been prescribed a TENS unit for pain management of his 
service-connected back disability.  In his September 2005 VA 
Form 9 substantive appeal, he indicated further that he had 
been issued shoe inserts for his back disorder which have 
worn out his shoes; and that his physican gave him an elastic 
brace to use for his service-connected right wrist 
disability.

After reviewing all of the evidence which is of record, the 
Board finds the veteran is not entitled to an annual clothing 
allowance.  Initially, the record does not demonstrate that 
the veteran does not wear or use any prosthetic or orthopedic 
appliances because of a disability involving the loss of a 
hand or a foot.  The veteran's only service-connected 
disabilities include degenerative disc disease of the lumbar 
spine; post-traumatic arthritis, right wrist; and a scar of 
the left knee.  The record reveals that the veteran was 
issued a TENS unit to help manage his severe chronic back 
pain.  

The Board further finds, as did the Prosthetic Program 
Manager at the Pittsburgh, Pennsylvania, VAMC; that neither a 
TENS unit, shoe orthotic devices (such as soft or molded shoe 
inserts), or an elastic wrist brace are considered to be 
either a "prosthesis or orthopedic appliance as contemplated 
by the regulatory criteria.  In this regard, it is observed 
that the regulatory criteria provide examples of qualifying 
assistive devices.  The examples include items such as 
artificial limbs, rigid extremity braces, wheelchairs, or 
crutches - all devices most likely used in the case of loss 
of a hand or a foot (as the regulations intend).  
Notwithstanding the veteran's contention that his prescribed-
use of shoe inserts and a wrist brace for his service-
connected back and right wrist disabilities; such 
disabilities clearly do not involve loss of a hand or foot, 
nor is there objective evidence of excessive wear and tear of 
the veteran's clothing.  

Under these circumstances, the veteran's claim for an annual 
clothing allowance is legally insufficient.  Without the 
required medical certification, the claim cannot be allowed.  
In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
appeal is denied.


ORDER

Entitlement to an annual clothing allowance is denied.



____________________________________________
C. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


